EXHIBIT 10.3
 

FNBH Bancorp, Inc.
Corporate Governance Guidelines



Composition of the Board of Directors; Director Qualifications
 

Our Board of Directors and management are committed to a Board made up of
individuals who by occupation, background and experience are in a position to
make a positive contribution to the Company and its shareholders. The Company's
Articles of Incorporation provide that the Board shall consist of 11 members.
The Nominating and Corporate Governance Committee (the “Governance Committee”)
periodically reviews the size of the Board in light of the needs of the Company
and the demands on individual directors. Any change in the number of directors
must be approved by at least two-thirds of the directors.
 
A majority of the members of the Board must be "independent directors," as that
term is defined in the listing requirements of NASDAQ. Each year, the Board will
affirmatively determine the independence of those members who qualify as an
"independent director."
 
The Governance Committee is responsible for reviewing the qualifications and
independence of the members of the Board. This assessment includes
considerations of skills, experience, commitment to the Company, degree of
participation and diversity. Moreover, in considering the selection and
nomination of individuals to serve on the Board of Directors, the Governance
Committee must take into consideration the following factors and determine
whether that individual:
 


§ 

possesses the highest level of personal and professional integrity;

§ 

is capable of evaluating business issues and making practical and mature
judgments;

§ 

is willing and able to devote sufficient time to carry out the duties and
responsibilities of a member of the Board;

§ 

has the skills and personality to work with other members of the Board in a
collegial and effective manner;

§ 

has held senior-level policy-making positions in business, government, finance,
or other areas relevant to the business of the Company;

§ 

will consistently and appropriately take into account and balance the interests
of all of the shareholders, rather than advancing the interests of a particular
constituency;

§ 

is free of any conflict of interest that would violate any applicable law or
regulation or interfere with the proper performance of the responsibilities of a
member of the Board; and

§ 

owns, or has the reasonable likelihood and financial resources to own, the
requisite number of shares of common stock of the Company to satisfy the
Company's stock ownership guidelines applicable to directors, and, at the time
of appointment or election to the Board of Directors, owns at least 1,000 shares
of the Company's common stock.

 

Exhibit 10.3 - Page 1

--------------------------------------------------------------------------------

 

The Governance Committee reviews the suitability of each director who would be a
candidate for election. Nominees for directors are recommended to the Board by
the Governance Committee. Also, the Company's Bylaws set forth the procedures
for shareholders to make director nominations.
 
The business of the Company is unique and the Board believes that term limits
have the disadvantage of arbitrarily precluding the contribution of directors
who have developed insight and expertise while on our Board. Accordingly,
continual service as a director is predicated on each member's performance and
qualifications. That evaluation is based upon the evaluation review process
described below.
 

A director is required to submit his or her resignation at the end of the
calendar year following the date when he or she reaches age 70. Any retired
director will be eligible for appointment as a director emeritus. Except for
those persons appointed as director emeritus as of the date of adoption of these
Guidelines, such an appointment would be honorary only, and such individuals
would not be expected to attend Board meetings and shall not receive
compensation for that honorary appointment.
 
Members of the Board have agreed that they will submit their resignation as a
director upon a change in his or her employment and/or service responsibility
that was held at the time he or she was last elected to the Board. Whether the
individual's resignation will be accepted by the Board will be determined by the
Board, upon the recommendation of the Nominating and Corporate Governance
Committee.



Director Responsibilities
 

The basic responsibility of each director is to exercise his or her business
judgment in good faith and to act in what he or she reasonably believes to be in
the best interests of the Company and its shareholders. In discharging that
obligation, directors are entitled to rely on the input, advice, and counsel of
fellow directors, as well as senior executives and outside advisors and
auditors. In general, the Board of Directors is responsible for supervising and
directing senior management of the Company in the interest and for the benefit
of the Company's shareholders.
 
Directors are expected to attend at least 75% of meetings of the Board and
Committees on which they serve, to spend the time needed and to meet as
frequently as necessary to properly discharge their responsibilities.
Information and data that are important to the Board’s understanding of the
business to be conducted at a Board or committee meeting will be distributed in
writing to the directors well before the meeting, and directors are expected to
review these materials in advance of the meeting.
 

Conduct of Meetings
 

The Board has a policy to separate the offices of Chairman and the Chief
Executive Officer. The Board believes that the separation of these offices is in
the best interests of the Company and its shareholders and consistent with the
Company’s governance principles.


 

Exhibit 10.3 - Page 2

--------------------------------------------------------------------------------

 

The Chairman, in consultation with the other members of the Board, determines
the timing and duration of the meetings of the Board. The Board expects that at
least eight regular meetings at appropriate intervals on an annual basis are, in
general, desirable for the performance of the Board's responsibilities. In
addition to regularly scheduled meetings, unscheduled Board meetings may be
called upon appropriate notice at any time to address specific needs of the
Company, or Board action may be taken by unanimous written consent.



The Chairman, in consultation with the Chief Executive Officer, will establish
the agenda for each Board meeting and preside at all meetings. Each director is
free to suggest the inclusion of items on the agenda and should advise the
Chairman of such. Each director is free to raise at any Board meeting subjects
that are not on the agenda for that meeting. Each director is required to keep
the contents of Board and committee meetings confidential. If the Chairman is to
be absent at a Board meeting, he or she shall appoint another director to chair
the meeting in his or her absence.
 
The directors will meet periodically in executive session (without the presence
of the Chief Executive Officer or any other member of the Company’s senior
management). The Chair of the Governance Committee will preside at these
meetings when the Chairman of the Board is not present. Director suggestions for
agenda items for an executive session should be submitted in advance to the
Chairman.



Board Committees
 

The Board will have an Audit Committee, a Compensation Committee and a
Nominating and Corporate Governance Committee. Each member of these committees
is required to be independent under applicable rules of the Nasdaq Stock Market.
Also, each member of the Audit Committee must meet the independence standards
imposed by the Sarbanes-Oxley Act of 2002.
 
The Board may have additional standing and temporary committees as deemed
appropriate by the Board. The Board presently has no other standing or temporary
committees. Committee members will be appointed on the basis of the
responsibilities of the various committees and the skills, background and
experience of individual directors. Committee assignments will be recommended to
the Board by the Governance Committee.
 

Each committee will have its own charter which will be reviewed and updated
periodically. The charters will set forth the purposes, goals and
responsibilities of the committees as well as any specific qualifications for
committee membership. Any director who is not a member of a particular committee
may attend any committee meeting with the concurrence of the Committee Chair or
a majority of the members of the committee. Each committee is expected to have
at least three members.


The Chair of each committee, in consultation with the committee members, will
determine the frequency and length of the committee meetings consistent with any
requirements set forth in that committee’s charter. The Chair of each committee,
in consultation with the appropriate members of the committee and management,
will develop that committee’s agenda. Each committee will establish a schedule
of agenda subjects to be discussed during the year (to the degree these can be
foreseen). The schedule for each committee, including agenda items, will be
furnished to all directors.

 

 

Exhibit 10.3 - Page 3

--------------------------------------------------------------------------------


The Board and each committee will have the power to hire at the Company’s
expense independent legal, financial or other advisors as they may deem
necessary, without consulting or obtaining the approval of any officer of the
Company in advance.
 

Periodic Performance Evaluation
 

The Governance Committee will conduct an evaluation of the Board’s performance
at least once every three years based on criteria established by the Governance
Committee to determine whether the Board is functioning effectively. Each
committee will also conduct a periodic (at least once every three years)
self-evaluation. The Governance Committee will receive comments from all
directors and report at least once every three years to the Board with an
assessment of the Board’s performance and will review and report on committee
self-assessments. The assessments will focus on the Board’s and committee
contributions to the Company and specifically focus on areas in which the Board
or management believes that the Board or any committee could improve.
 

In addition, at least once every three years, in connection with an incumbent
director's re-nomination, the Board will conduct a review and evaluation of each
member of the Board for the purpose of assessing, among other attributes, that
director's (a) participation and contribution at meetings, (b) attendance, (c)
availability and willingness to advise and consult fellow directors and
management, and (d) overall value as a member of the Board.
 

The Governance Committee has the responsibility for ensuring that the foregoing
reviews and evaluations are completed. All such reviews and evaluations are
strictly confidential and such information will not be available to the public.



Director Compensation



The form and amount of director compensation is determined by the Compensation
Committee of the Board, in accordance with its Charter, and then recommended to
the full Board. Under the Company's Seconded Amended and Restated Compensation
Plan for Nonemployee Directors, director fees may be paid in the form of cash or
shares of the Company's common stock. Currently, fees are payable only in shares
of the Company's common stock.



Business Relationships with Directors



For the purpose of minimizing the risk of actual or perceived conflicts of
interest, any monetary arrangement (other than director or employee
compensation) between a director (including any member of a director's immediate
family) and the Company or any of its affiliates or members of senior management
or their affiliates for goods or services shall be subject to approval by the
Board of Directors as a whole.



 

Exhibit 10.3 - Page 4

--------------------------------------------------------------------------------

 

Stock Ownership by Directors



It is the policy of the Board that all directors, consistent with their
responsibilities to the shareholders of the Company as a whole, hold a
significant equity interest in the Company. Accordingly, at the time of an
individual's first appointment or election to the Board of Directors, that
individual must own at least 1,000 shares of the Company's common stock.
Moreover, any individuals elected to the Board after October 16, 2008, must own,
or acquire within five years of first becoming a director, at least 7,500 shares
of common stock of the Company. To the extent Board fees are paid in cash, a
director is required to receive at least 50 percent of his or her Board fees in
shares of the Company's common stock until such time as they acquire this share
ownership level. Any individuals serving as a director as of October 16, 2008,
must own or acquire at least 7,500 shares of the Company's common stock on or
before December 31, 2008. Towards this objective, directors are encouraged to
acquire shares of Company stock under the Company's Second Amended and Restated
Compensation Plan, or any successor plan, and share units previously credited
under that Plan shall be counted towards the achievement of this objective.



The Board recognizes that exceptions to this policy may be necessary or
appropriate in individual cases, and may approve such exceptions from time to
time as it deems appropriate in the interest of the Company's shareholders.



Senior Management Stock Ownership
 

Senior management and the Board of Directors believe that each executive officer
of the Company should hold a meaningful equity interest in the Company. As such,
the Board expects that each executive officer own or acquire a requisite number
of shares of the Company's common stock either in the open market or through the
Company's equity-based compensation plans. Due to changes in the market price of
the Company's common stock, as well as the relative compensation levels of the
Company's executive management, the Board will, from time to time, establish
specific ownership guidelines. If and when established, those guidelines will be
communicated to the Company's executive management personnel and shall be
disclosed and discussed in the Company's annual proxy materials.



Director Orientation



All new directors must participate in an Orientation Program, which is expected
to be conducted within three months of the time the new director joins the
Board. This orientation will include presentations by senior management to
familiarize new directors with the Company’s strategic plans, its significant
financial, accounting and risk management issues, its compliance programs, these
Corporate Governance Guidelines and Code of Ethics, its principal officers, and
its independent auditors. All continuing directors will be invited to attend the
Orientation Programs.
 

Members of the Board are encouraged to attend and participate in director
training and continuing education programs. Provided that a director receives
the prior approval of the Chairman of the Board or the Chairman of the
Governance Committee to attend such a training or continuing education program,
the cost of that program will be reimbursed by the Company.

 



Exhibit 10.3 - Page 5

--------------------------------------------------------------------------------

 

Board’s Interaction with Institutional Investors, the Press, Customers, and
Other
Constituencies of the Company
 

The Board believes that management and others within the Company should speak
for the Company. Individual directors may, on occasion, receive requests for
comment from the press and investment analysts. It is expected that directors
will do so only with the knowledge and prior approval of either the Chairman of
the Board of Directors or the Company's Chief Executive Officer.



Periodic Review of these Guidelines



The operation of the Board is a dynamic and evolving process. Accordingly, these
Guidelines will be reviewed periodically by the Governance Committee and any
recommended revisions will be submitted to the full Board for approval.



Exhibit 10.3 - Page 6